DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on November 30, 2021 are entered into the file. Currently, claim 11 is amended; claims 1-10 are withdrawn, and claim 13 is cancelled; resulting in claims 11-12 and 14-15 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garey (US 2010/0104880)1 in view of Norling (US 4364731)1,2 and Coqueugniot (US 4255243)1.
With respect to claim 11, Garey teaches biodurable, biocompatible polymers and polymers that are especially useful in tie-coat applications (paragraph [0001]). The biocompatible polymers generally comprise polyurethane polymers having polycarbonate backbones, and the tie-coat polymers useful with these biocompatible polymers generally comprise polyurea or polyurethane-polyurea polymers (paragraph [0001]).
In order to impart biocompatibility/biodurability properties to an article 10 (substrate), the article surface 12 is advantageously coated with or covered by a layer of biocompatible/biodurable polycarbonate-polyurethane copolymer (polyurethane polymer layer) (paragraph [0135]; FIG. 1). Because surface 12 or article 10 (substrate) may be a polished metal surface or may otherwise not provide a suitable surface for directly adhering a layer or polycarbonate-polyurethane copolymer (polyurethane polymer layer), a layer or coating 14 of a tie-coat copolymer is applied or coated directly on surface 12 of article 10 (substrate) (paragraph [0135]). Layer 14 acts as a binding or adhesive coating for subsequent application of the biocompatible/biodurable copolymer (polyurethane polymer layer) (paragraph [0135]). The tie-coat is a polyurea polymer or a polyurethane-urea polymer (paragraph [0152]).
Garey emphasizes that poor adhesion of the coating could lead to possible serious medical conditions resulting from polymer, polymer pieces, and even larger sections of the polymer being removed from the stent in vino, becoming entrained in the blood stream, and traveling to the heart and other organs, where disastrous effects might ensue (paragraph [0143]).
Garey is silent as to an SiO2 layer deposited on the article 10 (substrate) and a first adhesive layer bonded to the SiO2 layer.
Norling teaches methods for enhancing a silane coupling bond between a substrate and a polymer (col. 1, lines 7-13). Enhanced adhesion between a substrate and a polymeric material is achieved by the deposition of an intermediate layer of inorganic oxide onto a cleaned substrate surface, prior to the application of a silane coupling agent (first adhesive layer) (col. 2, lines 27-36). By tenaciously adhering an inorganic oxide coating to substrate surfaces as above, the substrates are rendered capable of developing adhesive bonds to polymeric resins through silane coupling agents (first adhesive layer) (col. 2, lines 37-47).
Suitable substrate materials include metallic, ceramic, and polymeric substances (col. 2, lines 63-64). The preferred inorganic material is silica (col. 3, lines 41-49). Exemplarily silane coupling agents (first adhesive layer) include gamma-amino-propyl triethoxysilane (alkoxysilane) (col. 3, lines 65-68) The polymeric materials whose adhesion to the substrate is improved by the methods of this invention include, for example, epoxy resins, urethane resins, vinyl esters, rubber latex, and acrylic resins (col. 4, lines 6-10).
Since both Garey and Norling teach enhancing adhesion between a substrate and a polyurethane coating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Garey to include an inorganic silica layer on the article 10 (substrate) followed by a silane coupling agent layer (first adhesive layer) such as gamma-amino-propyl triethoxysilane (alkoxysilane), as taught by Norling, in order to further enhance adhesion between the article 10 (substrate
Garey in view of Norling is silent as to a second adhesive layer, wherein the second adhesive layer comprises an acrylated urethane a third adhesive layer which comprises an acrylated polycarbonate polyol-based polyurethane.
Coqueugniot teaches poly-(carbonate-urethanes) with acrylic or methacrylic acid terminal groups that make it possible to obtain photocrosslinkable compositions which possess very good physical properties after crosslinking, good adhesion to main customary supports, and improved resistance to hydrolysis (col. 1, lines 55-65). The main customary supports which the poly-(carbonate-urethanes) with acrylic or methacrylic acid terminal groups have good adhesion to includes metal supports such as aluminum and iron and organic supports such as those made from polycarbonates, polyvinyl chloride, and polyurethane (col. 3, lines 36-46).
Since both Garey in view of Norling and Coqueugniot teach laminates where polyurethane compound is used as adhesive to bond metal and/or polycarbonates and polyurethanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Garey in view of Norling to include a poly-(carbonate-urethanes) with acrylic or methacrylic acid terminal groups in order to provide improved bonding between the article (substrate) and the polycarbonate-polyurethane biocompatible/biodurable copolymer (polyurethane polymer layer) and because the poly-(carbonate-urethanes) with acrylic or methacrylic acid terminal groups has improved properties and resistance to hydrolysis.
It is known in the art that polycarbonate is used as a polyol when forming a polycarbonate polyurethane (see e.g., Garey; paragraphs [0004], [0018]-[0019]).
With respect to the second layer, it is noted that the claimed third layer comprises acrylated polycarbonate polyol-based polyurethane and the claimed second layer comprises an acrylated urethane. Acrylated polycarbonate polyol-based polyurethane comprises acrylated polyurethane, and therefore is a possible material for use in the second layer. substrate), an inorganic oxide layer of silica (SiO2 layer), a silane agent layer (first adhesive layer), a polycarbonate-based urethane acrylate or (meth)acrylate layer (second adhesive layer), a polycarbonate-based urethane acrylate or (meth)acrylate layer (third adhesive layer), and a polycarbonate-polyurethane biocompatible/biodurable copolymer (polyurethane polymer layer).
In the alternative, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant case it would have been obvious for the ordinary artisan to provide a second polycarbonate-based urethane acrylate or (meth)acrylate layer (third adhesive layer) in order to further increase adhesion to the substrate to prevent serious medical conditions resulting from polymer, polymer pieces, and even larger sections of the polymer being removed from the stent in vino, becoming entrained in the blood stream, and traveling to the heart and other organs.
The limitations:
“a polyurethane polymer obtained by the reaction of a reaction mixture comprising a first isocyanate component and a first isocyanate-reactive component, the first isocyanate-reactive component comprising a first polyol, the first polyol being a member of a first class of polyols selected from polyether polyols, polyester polyols, polyetherester polyols, polycarbonate polyols, polyether carbonate polyols and polyacrylate polyols”,
“wherein the first adhesive layer has been bonded to the SiO-2 layer by at least partially effecting a condensation reaction between Si-OH groups of the SiO2 layer and the hydroxysilane compound comprising a carbon-carbon double bond and/or the alkoxysilane compound comprising a carbon-carbon double bond”,
“wherein the second adhesive layer has been bonded to the first adhesive layer by at least partially effecting a reaction between the carbon-carbon double bonds present in the first adhesive layer and the acrylated urethane”,
“the acrylated polycarbonate polyol-based polyurethane being obtained by the reaction of a reaction mixture comprising a second isocyanate component and a second isocyanate-reactive component, the second isocyanate-reactive component comprising a second polyol, the second polyol being a member of the first class of polyols”,
“wherein the third adhesive layer has been bonded to the second adhesive layer by at least partially effecting a reaction between carbon radicals present in the second adhesive layer and the polyurethane”, and
“wherein the third adhesive layer has been bonded to the polyurethane polymer layer by contacting the third adhesive layer with the polyurethane polymer in a molten and/or dissolved state and solidifying the polyurethane polymer by cooling the polyurethane polymer below its melting point in the case that it has been employed in a molten state; and/or evaporating the solvent in which the polyurethane polymer has been dissolved in the case that it has been employed in a dissolved state”
are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Garey in view of Norling and Coqueugniot teaches, in order: an article (substrate), an inorganic oxide layer of silica (SiO2 layer), a silane agent layer (first adhesive layer), a polycarbonate-based urethane acrylate or (meth)acrylate layer (second adhesive layer), a duplicate polycarbonate-based urethane acrylate or (meth)acrylate layer (third adhesive layer), and a polycarbonate-polyurethane biocompatible/biodurable copolymer (polyurethane polymer layer) bonded to each other.

With respect to claim 12, Garey in view of Norling and Coqueugniot teaches all the limitations of claim 11 above. Garey further teaches that the polycarbonate-polyurethane copolymers having advantageous biocompatibility and biodurability properties (polyurethane polymer layer) are formed using polycarbonate polyols (first isocyanate-reactive component/first polyol) and polyisocyanates (first isocyanate component) (paragraph [0018]).

With respect to claim 15, Garey in view of Norling and Coqueugniot teaches all the limitations of claim 11 above. Garey further teaches the article 10 (substrate) may comprise a medical device, such as a cardiac stent intended to be implanted in a living body (paragraph [0134]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garey (US 2010/0104880)3 in view of Norling (US 4364731)1,4 and Coqueugniot (US 4255243)1 as applied to claim 11 above, and further in view of Willems (US 2013/0325140)1.
With respect to claim 14, Garey in view of Norling and Coqueugniot teaches all the limitations of claim 11 above. Garey further teaches the article 10 (substrate) may comprise a medical device, such as a cardiac stent intended to be implanted in a living body (paragraph [0134]).
Garey in view of Norling and Coqueugniot is silent as to the polycarbonate-polyurethane copolymer (polyurethane polymer layer) being disposed as a fleece.
Willems teaches a device for placement in a hollow organ (a stent) which comprises at least one layer of biostable random-fiber fleece material (paragraphs [0002], [0012]-[0014]). The fleece material provides a porosity such that the liquid components of the blood or of the substances taken up by the hollow organ will be allowed to pass, while the cellular components of the blood or of the substances taken up by the hollow organ and of the vessel wall will be maintained (paragraph [0018]). This advantageously allows for a complete exchange of liquids and chemical elements, particularly of nutrients, metabolites, and other physiological substances between the inner fluid and the vessel wall (paragraph [0018]).
Other benefits of the fleece include allowing the support body to be stretched in an isotropic manner allowing for a multi-dimensional support function (paragraph [0018]), the capability of facilitating the adherence and colonization of cells of substances taken up by the hollow organs (e.g., blood cells, stem cells, etc.) (paragraph [0020]), facilitating the integration 
The biostable fleece material completely covers the outer side and/or inner side of the support body (paragraph [0025]). The invention is applicable in biological vessel systems, particularly in coronary vessels (paragraph [0028]). The biostable fleece material is suitable formed from a polyurethane formed from polycarbonate diols (paragraph [0032]).
Since both Garey in view of Norling and Coqueugniot and Willems teach cardiac stents comprising an outer layer of polycarbonate-polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polycarbonate-polyurethane copolymer coating (polyurethane polymer layer) of Garey in view of Norling and Coqueugniot to be a fleece in order to allow for complete exchange of liquids and chemical elements between the inner fluid and the vessel wall, allow the stent to be stretched in an isotropic manner to allow for a multi-dimensional support function, facilitate the adherence and colonization of cells of substances taken up by the hollow organs, facilitate the integration of connective tissue, and reduce the risk that the hollow organ might become clogged or overgrown.

Response to Arguments
Response – Claim Rejections 35 USC §103
On pages 7-8 of the response Applicant submits that the second and third layers recited in amended claim 11 are clearly distinct from one another and that claim 11 is unpatentable over the teachings of Garey, Norling, and Coqueugniot.
As discussed in the rejection of claim 11 above, it is noted that the claimed third layer comprises acrylated polycarbonate polyol-based polyurethane and the claimed second layer comprises an acrylated urethane. Acrylated polycarbonate polyol-based polyurethane comprises acrylated polyurethane, and therefore is a possible material for use in the second layer. Thus, the upper half of the polycarbonate-based polyurethane acrylate or (meth)acrylate layer of Garey in view of Norling and Coqueugniot  is defined as the third adhesive layer, and the lower half is defined as the second adhesive layer.
In the alternative, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant case it would have been obvious for the ordinary artisan to provide a second polycarbonate-based urethane acrylate or (meth)acrylate layer (third adhesive layer) in order to further increase adhesion to the substrate to prevent serious medical conditions resulting from polymer, polymer pieces, and even larger sections of the polymer being removed from the stent in vino, becoming entrained in the blood stream, and traveling to the heart and other organs.
While the second and third adhesive layers in claim 11 are distinct from one another, there is an overlap in scope of the materials recited due to the use of “comprising”. Therefore using a polycarbonate-based polyurethane acrylate or (meth)acrylate layer as the second adhesive layer (as well as the third adhesive layer) is within the scope of claim 11, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Cited in IDS